Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

Sriyono v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Sriyono v. Atty Gen USA" (2007). 2007 Decisions. Paper 725.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/725


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 06-2084


                                 NACHUM SRIYONO,
                                               Petitioner

                                            v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent


            ON PETITION OF REVIEW OF AN ORDER OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS
                           (BIA No. A96-203-761)
                   Immigration Judge: Charles M. Honeyman


                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 10, 2007

                Before: SLOVITER, WEIS and ROTH, Circuit Judges.

                                  (Filed: July 19, 2007)


                                        OPINION


WEIS, Circuit Judge.

             Petitioner is a citizen of Indonesia who overstayed his authorization to

remain in the United States. He untimely sought asylum and applied for withholding of


                                            1
removal and relief under the Convention Against Torture, alleging he was persecuted

because he is a Javanese Christian.

              The IJ and BIA found no extraordinary circumstances that would excuse the

petitioner’s failure to apply for asylum within the applicable one-year period. As it does

not present a constitutional claim or a question of law, we lack jurisdiction to review that

finding. See Jarborough v. Attorney General, 483 F.3d 184, 188-89 (3d Cir. 2007) (citing

8 U.S.C. § 1252(a)(2)(D)).

              Petitioner asserts that he is eligible for withholding of removal because he

suffered past persecution and that persecution has a clear probability of being repeated if

he is returned to Indonesia.

              Petitioner stated that he left Indonesia because he and his wife were

generally disliked and were isolated from family and neighbors because of their religion.

He left during the chaos and riots surrounding the general elections in 1998 and 1999. He

alleged that local inhabitants threw stones at his house periodically during that time

because he was a Christian. He also described an automobile accident that occurred

during a riot in 1996 when another driver intentionally hit the rear of his vehicle because

he had a cross hanging from the rearview mirror. The police arrived at the scene of that

incident and found the other driver at fault for the accident.

              The IJ and the BIA concluded that petitioner had failed to establish past

persecution or the clear probability of future persecution required to show eligibility for

withholding of removal. See Gabuniya v. Attorney General, 463 F.3d 316, 321 (3d Cir.

                                              2
2006). We agree that the relatively minor and isolated incidents that petitioner describes

are not sufficiently severe to constitute persecution. See Lie v. Ashcroft, 396 F.3d 530,

536 (3d Cir. 2005) (holding that random acts of robbery and assault resulting in minor

injuries cannot be characterized as acts of persecution). Nor has petitioner shown that

these incidents are the result of governmental action or acquiescence. Id. at 537. In the

case of the vehicle accident, the only incident directly implicating governmental action,

the police acted in the petitioner’s favor by finding the other driver at fault.

              Finally, the additional record evidence does not compel us to overturn the

IJ’s and the BIA’s finding that there is no individualized risk of persecution of petitioner

or a pattern or practice of persecution against Javanese Christians. The alleged incidents

of discrimination and violence against Christians are not widespread enough to satisfy the

petitioner’s burden here, id. at 537-38, and are offset by country reports of a reduction in

violence and an increase in inter-religious cooperation.

              Our review of the record reveals no grounds for withholding of removal.

Accordingly, the petition will be denied.




                                               3